Citation Nr: 0521834	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  97-08 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.  The claim came before 
the Board in January 2004, at which time it was remanded for 
further development.  The Appeals Management Center (AMC) 
undertook such development and issued a supplemental 
statement of the case in March 2005.

FINDINGS OF FACT

1.  The veteran's alleged stressors are not supported by 
credible evidence

2.  The veteran is not a combat veteran.

3.  There is no current conforming diagnosis of PTSD.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for service connection for post-traumatic stress disorder.  
In this context, the Board notes that a substantially 
complete application was received in February 2002.  In May 
2002, prior to its adjudication of this claim, the AOJ 
provided notice to the claimant regarding the VA's duties to 
notify and to assist.  Specifically, the AOJ notified the 
claimant of information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  While the veteran was not 
instructed to "submit any evidence in his possession that 
pertains to the claim," he was advised to notify VA of any 
information or evidence he wished VA to retrieve for him.  
Thus, the Board finds that the content and timing of the May 
2002 notice comport with the requirements of § 5103(a) and 
§ 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  Service personnel 
and medical records have been associated with the claims 
file.  All identified medical records have been secured.  The 
veteran has been examined in conjunction with his claim.  
 
In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Service Connection

The veteran contends that he is entitled to service 
connection for post-traumatic stress disorder (PTSD) as a 
result of his service in Vietnam.  Regarding his stressors, 
he alleges that his base was shelled while he was on guard 
duty; that a convoy in which he was traveling was hit with 
mortar rounds; that he witnessed a soldier throw a grenade 
into officers' quarters; that he once had to put a dead body 
in a body bag; and that he witnessed a woman and child killed 
by a military transport vehicle.  

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2004); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2004); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 
396.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

The veteran's service personnel records confirm that he 
served in Vietnam from April 1967 to October 1967 as a supply 
handler.  These records do not confirm that the veteran 
personally engaged in combat with the enemy.  On VA 
examination in September 2002 he denied that he had ever been 
in combat.  Therefore, his lay statements, by themselves, are 
not enough to establish the occurrence of the alleged 
stressors.  Service records or other credible evidence must 
corroborate their occurrence.  

As stated by the Court, corroboration of every detail of a 
claimed stressor, including the appellant's personal 
participation, is not required; rather, a veteran only needs 
to offer independent evidence of a stressful event that is 
sufficient to imply his or her personal exposure.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (quoting 
Suozzi v. Brown, 10 Vet. App. 307 (1997)).  In this case, 
however, the veteran has not provided independent evidence of 
the stressful events in service.  Nor has he provided 
sufficient details of his claimed stressors which would 
enable VA to seek such independent evidence.  He has not been 
able to remember any dates of specific incidents he has 
alleged.  He has not indicated with any specificity why or 
when he was on guard duty.  There is no explanation as to the 
inconsistency of his performing guard duty, when his 
personnel records confirm his military occupational specialty 
was consistently that of a supply handler.  He has only 
vaguely referenced experiencing mortar attacks.  Such facts 
to do not support his claim.  

Because of the general nature of the claimed stressors, and 
because of the lack of more specific dates and details 
regarding them, it is impossible to seek independent evidence 
of these stressful events.  Therefore, the Board finds that 
the stressors are unverifiable, and as such, VA is prohibited 
from accepting a diagnosis of PTSD based on the veteran's 
service.

The Board notes that both records from the Miami Vet Center 
and the veteran's September 2002 VA examination confirm that 
there is no current diagnosis of PTSD for this veteran.  He 
is noted to meet "sub-clinical" criteria for PTSD, meaning 
that his symptoms did not meet all of the criteria necessary 
for a diagnosis of the disorder.  He was noted to have anger 
management issues, substance abuse, and major depression by 
history.  Thus, the evidence does not establish that the 
veteran has the disorder for which he is claiming benefits.

Upon a review of the entire record, the Board finds the 
preponderance of the evidence is against the veteran's claim.  
Therefore, the benefit of the doubt provision does not apply.  
Service connection is not warranted for PTSD.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


